In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-376 CR

____________________


JOSEPH LONNIE BAKER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court 
Jefferson County, Texas

Trial Cause No. 96894




MEMORANDUM OPINION
 On June 29, 2007, Joseph Lonnie Baker was sentenced on a conviction for deadly
conduct.  Baker filed a notice of appeal on July 10, 2007.  The trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The
trial court's certification has been provided to the Court of Appeals by the district clerk.
	On July 24, 2007, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered September 5, 2007
Do not publish 

Before McKeithen, C.J., Kreger and Horton, JJ.